     Case 2:90-cv-00520-KJM-DB Document 6523 Filed 03/25/20 Page 1 of 7


 1   DONALD SPECTER – 083925                   MICHAEL W. BIEN – 096891
     STEVEN FAMA – 099641                      ERNEST GALVAN – 196065
 2   ALISON HARDY – 135966                     LISA ELLS – 243657
     SARA NORMAN – 189536                      JESSICA WINTER – 294237
 3   RITA LOMIO – 254501                       MARC J. SHINN-KRANTZ – 312968
     MARGOT MENDELSON – 268583                 CARA E. TRAPANI – 313411
 4   PRISON LAW OFFICE                         ROSEN BIEN
     1917 Fifth Street                         GALVAN & GRUNFELD LLP
 5   Berkeley, California 94710-1916           101 Mission Street, Sixth Floor
     Telephone: (510) 280-2621                 San Francisco, California 94105-1738
 6                                             Telephone: (415) 433-6830
 7 Attorneys for Plaintiffs
 8
                       UNITED STATES DISTRICT COURTS
 9                     EASTERN DISTRICT OF CALIFORNIA
10                  AND NORTHERN DISTRICT OF CALIFORNIA
11         UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
            PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
12
     RALPH COLEMAN, et al.,                    Case No. 2:90-CV-00520-KJM-DB
13
                 Plaintiffs,                   THREE JUDGE COURT
14
           v.
15
     GAVIN NEWSOM, et al.,
16
           Defendants.
17 MARCIANO PLATA, et al.,                     Case No. C01-1351 JST
18         Plaintiffs,                         THREE JUDGE COURT
19         v.
20 GAVIN NEWSOM,                               DECLARATION OF THOMAS
                                               HOFFMAN IN SUPPORT OF
21                                             PLAINTIFFS’ EMERGENCY
            Defendants.                        MOTION
22
23
24
25
26
27
28
                                                              Case No. 2:90-CV-00520-KJM-DB
         DECLARATION OF THOMAS HOFFMAN IN SUPPORT OF PLAINTIFFS’ EMERGENCY MOTION
     Case 2:90-cv-00520-KJM-DB Document 6523 Filed 03/25/20 Page 2 of 7


 1                                DECLARATION OF THOMAS HOFFMAN
 2                 I, Thomas Hoffman, declare:
 3                 1.    I am a public safety executive who has been involved in California municipal
 4 and State law enforcement and corrections for over 42 years. During my career I served
 5 with the City of Inglewood Police Department (1975-1994), the City of West Sacramento
 6 Police Department (1994-2004), and as the Director of the California Department of
 7 Corrections and Rehabilitation’s (CDCR) Division of Adult Parole Operations (DAPO)
 8 (2006-2009). Since August 2009 I have worked as a consultant on public safety,
 9 corrections, and parole issues.
10                 2.    While serving with the City of Inglewood Police Department (1975-1994), I
11 promoted through the ranks from Officer to Captain, working in the areas of Operations,
12 Investigations, Special Operations and Administration. I also served with the City of West
13 Sacramento Police Department (1994-2004) serving as Captain, Deputy Chief of Police
14 and as Interim Chief of Police.
15                 3.    In 2006, I was appointed to be the Director of the Division of Adult Parole
16 Operations (DAPO) of the California Department of Corrections and Rehabilitation.
17 DAPO is the arm of CDCR that is responsible for all parole operations. As Director, I was
18 responsible for policy development, administration, and oversight of an organization of
19 2,400 sworn and 1,800 non-sworn employees charged with the day-to-day supervision of
20 over 135,000 State parolees. During that time, DAPO was responsible for all
21 programming provided to California parolees being released from prison. Furthermore,
22 during my tenure as Director of DAPO, parole supervision became one of the most hotly
23 debated public safety issues of our time. From 2006 to 2009, DAPO initiated the largest
24 expansion in the number, scope and diversity of post-release rehabilitative programs in its
25 history. During that time, DAPO was also responsible for the implementation of Jessica’s
26 Law (the highly controversial and complex sex offender management law), the
27 development of a validated risk and needs assessment instrument (COMPAS/CSRA), and
28 the development of the parole violation decision making instrument (PVDMI).


     [3516724.1]
     Case 2:90-cv-00520-KJM-DB Document 6523 Filed 03/25/20 Page 3 of 7


 1                 4.   During my tenure at DAPO, I also personally directed the Division’s strategy
 2 for the implementation of the recommendations of the California Expert Panel (2007) and
 3 the Rehabilitation Strike Force (2008). The California Expert Panel was a nationally
 4 renowned group of correctional professionals and academics who gathered to conduct an
 5 analysis of CDCR policies and practices, and to recommend areas for improvement. The
 6 Rehabilitation Strike Force was tasked with offering recommendations for the resources
 7 provided as part of AB 900, which provided funding for additional criminal justice
 8 facilities to California communities. The recommendations identified in these two reports
 9 often served as my personal “roadmap” when I considered a specific policy or strategy for
10 implementing organizational change throughout my tenure as Director.
11                 5.   Upon my retirement from CDCR/DAPO in August 2009, I was engaged as a
12 correctional/parole consultant by the Adult Parole Operations division of the Colorado
13 Department of Corrections to facilitate the development of a parole violation decision
14 making instrument. As was the case in California, this process was undertaken to ensure
15 transparency, equity, and consistency in the remedies imposed by officers and supervisors
16 in response to parole violations or criminal activity by those under their supervision.
17                 6.   Since my retirement from CDCR I have also served as an Executive Fellow
18 with the Police Foundation, headquartered in Washington DC. The Police Foundation is a
19 national non-profit, bipartisan organization with a commitment to improve American
20 policing. In this capacity I have served as a primary point of contact for the Foundation’s
21 work on the implementation of AB 109 (California’s 2011 “realignment” of the criminal
22 justice system), parole reform, sentencing reform, and most recently, the debate about the
23 militarization of the American police.
24                 7.   Since October 2012, I have also served as the Senior Public Safety Advisor
25 for Californians For Safety and Justice (CSJ). CSJ is a foundation-funded non-profit
26 organization that encourages the development of “smart justice” solutions for local, county
27 and State organizations. In this capacity, I played a lead role in developing the campaign
28 strategy for outreach and communication with local law enforcement leaders and others in


     [3516724.1]                                      2
     Case 2:90-cv-00520-KJM-DB Document 6523 Filed 03/25/20 Page 4 of 7


 1 the successful Proposition 47 campaign in 2014. I am also working with the Fontana,
 2 Santa Barbara and San Luis Obispo Police Departments as they implement enforcement
 3 programs designed to improve the resources and services available for their Officers when
 4 they interact with mentally ill individuals, disabled veterans and homeless people in their
 5 communities.
 6                 8.   As noted above, I am familiar with the tools available for addressing the
 7 public safety impacts of changes in the way people transition from incarceration to the
 8 community. There is a well-developed body of evidence regarding the risks that persons
 9 will re-offend during the first few years of release from prison. The California Department
10 of Corrections and Rehabilitation publishes result recidivism statistics periodically. The
11 last published set of data is for persons released in fiscal year 2014/2015.1 The data
12 follows these people for the three years after their release. This data shows that persons
13 who are over 60 years old present dramatically lower risks of a new conviction within
14 three years after release compared to other age groups.2 This is consistent with the general
15 consensus in the field of correctional risk assessment that people age out of criminal
16 behavior. A person who engaged in criminal behavior in his twenties is very unlikely to
17 return to such behavior after age 45. CDCR publishes demographic data showing that as
18 of December 2018, approximately 8.4% of the in custody population, or approximately
19 10,600 people, were aged 60 or older, and of them approximately 5,000 people were age
20 65 or over.3 The next lower age bracket, 55 to 59 years of age, also a generally low risk
21 age group, numbered over 9,000 people.
22
     1
23   See Recidivism Report for Offenders Released From the California Department of
   Corrections and Rehabilitation in Fiscal Year 2014-2015 (Recidivism Report), available at,
24 https://www.cdcr.ca.gov/research/wp-content/uploads/sites/174/2020/01/Recidivism-
25 Report-for-Offenders-Released-in-Fiscal-Year-2014-15.pdf.
   2
     Id. at viii, Persons over 60 have a three-year conviction rate of 20.5 percent compared to
26
   59 percent for persons aged 20 to 24.
27 3 California Department of Corrections, Offender Data Points: Offender Demographics for
28 the 24-month Period Ending December 2018 (January 2020) (CDCR Demographics) at


     [3516724.1]                                       3
     Case 2:90-cv-00520-KJM-DB Document 6523 Filed 03/25/20 Page 5 of 7


 1                 9.    The recidivism rates for “lifers,” persons with indeterminate sentences are
 2 extremely low, regardless of age. Of the 688 lifers released in 2014-2015, sixteen
 3 individuals (2.3 percent) were convicted of a new crime, the majority of which were
 4 misdemeanors.4
 5                 10.   California’s tracking of risk assessment scores is also public.5 CDCR reports
 6 that as of the end of 2018, 49.8% of its in custody population, or over 63,000 people,
 7 scored at a “Low Risk to Reoffend” on the California State Risk Assessment Score
 8 (CSRA).6
 9                 11.   Much work has been done to study the public safety impact of California’s
10 post-2009 prison population reduction. Both violent and property crime rates have
11 remained at historic lows during the same period in which the prisoner and parolee
12                                                                         population dropped. To
13                                                                         the left are two tables from
14                                                                         a January 2020 report by
15                                                                         the Public Policy Institute
16                                                                         of California,7 one
17                                                                         showing the drop in and
18                                                                         the prison and parole
19                                                                         population, and the other
20                                                                         showing the drop in crime
21                                                                         rates.
22
23
     page 20, available at https://www.cdcr.ca.gov/research/wp-
24
     content/uploads/sites/174/2020/01/201812_DataPoints.pdf.
25   4
         Recidivism Report, supra note 1, at viii, 19-20.
26   5
         CDCR Demographics, supra note. 3.
     6
27       Id. at 16.
     7
28       Public Policy Institute of California, “California continues to reshape its criminal justice


     [3516724.1]                                        4
     Case 2:90-cv-00520-KJM-DB Document 6523 Filed 03/25/20 Page 6 of 7


 1                 12.   Based on my experience as a former peace officer, and former parole
 2 administrator, as well as my continued work in this field, it is my professional opinion that
 3 CDCR can accelerate the reduction the prison population to address the COVID-19
 4 pandemic without an adverse impact on public safety.
 5                 13.   In addition, it is my professional opinion that if CDCR does not act to
 6 prevent uncontrolled spread of COVID-19 inside the prisons, the consequences will be
 7 harmful to public safety. Movement of staff in and out of the prisons is necessary to their
 8 operation. The worse the infection rate is in the prisons, the more risk that staff will carry
 9 the virus out to the public. Similarly, even without any additional measures, there is a
10 steady flow of people paroling and/or being released to Post Release Community
11 Supervision.8 Controlling the rate of infection inside the prison also prevents released
12 prisoners from bringing the virus outside the prisons.
13                 14.   I declare under penalty of perjury under the laws of the State of California
14 that the foregoing is true and correct, and that this declaration is executed at Folsom,
15 California this 24th day of March, 2020.
16
17
                                                         Thomas Hoffman
18
19
20
21
22
23
24
25
26 system,” January 2020, available at https://www.ppic.org/wp-content/uploads/californias-
27 future-criminal-justice-january-2020.pdf.
   8
     See CDCR Demographics, supra, note 3, at page 54 (over 38,000 individuals were
28
   released from custody in 2018).

     [3516724.1]                                        5
            Case 2:90-cv-00520-KJM-DB Document 6523 Filed 03/25/20 Page 7 of 7

                           I�-    Based on m) experience as a former peace officer, and former parole
             ,, administrator.. as well as m)' continued work in this field, it is my professional opinion that
             3 CDCR can accelerate the reduction the prison population to address the COVID-19
                    pandemic without an adverse imp ct on public safety.
             5             13.    In addition, it is my professional opinion that if CDCR does not act to
             6 prevent uncontrolled spread of COVID-19 inside the prisons, the consequences will be
             7 hannful to public safety. Movement of staff in and out of the prisons is necessary to their
            8 operation. The worse the infection rate is in the prisons, the more risk that staff will carry
          . 9 the virus out to the public. Similarly, even without any additional measures, there is a
          10 steady flow of people paroling and/or being released to Post Release Community
        11          upervision. 8 Controlling the rate of infection inside the prison also prevents released
       12 prisoners from bringing the virus outside the prisons.
       13                14.     I declare under penalty of perjury under the laws of the State of California
       14 that the foregoing is true and correct, and that this declaration is executed at Folsom"
      15 California this 24th day of March, 2020.
      16
     17
     18
     19
  20
 21
 22
 23
 24
 25
26 Y tem," Ja u 2 20, availa
          . ? ai-:r � .     ble at https://www.ppic.org/wp-conten upl                                   califomias-
27 future-cnmmal-1ust1ce-1anuary-2020.pdf.

28
       8   e CDCR Demographics, supra, note 3, at page 54 (over 38.000 individual
                                                                                  s were
       released from cu tody in 2018).

      f3518724.1J
                                                                 5
